Citation Nr: 0910337	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  03-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for left knee disorder, status post arthrotomy.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 
1970.  With particular reference to this appeal, the Veteran 
had active duty for training on June 11, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for a left knee 
disorder, status post surgery, and assigned a 10 percent 
evaluation effective from December 6, 2001, the date of the 
Veteran's claim.  In a September 2004 rating decision the RO 
granted a temporary 100 percent evaluation from August 4, 
2004 based on surgical treatment necessitating convalescence 
under 38 C.F.R. § 4.30. The previous evaluation of 10 percent 
was restored on October 1, 2004.

In October 2004 the Board remanded this case to afford the 
Veteran a hearing.  In February 2005 the Veteran testified at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this proceeding is associated with 
the claims file.  In June 2006 the Board remanded this case a 
second time for the RO to obtain medical records and to 
afford the Veteran a VA examination. 

In December 2007 the Board denied the Veteran's claim for 
entitlement to an initial  disability evaluation greater than 
10 percent for a left knee disability, status post 
arthrotomy.  The Veteran appealed the Board's December 2007 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  A Joint Motion for Remand was filed and in an 
August 2008 Order, the CAVC granted the motion and remanded 
the matter to the Board for compliance with the instructions 
in the joint motion.  




FINDING OF FACT

The competent and probative medical evidence of record shows 
that the Veteran's service-connected left knee disorder is 
characterized by pain, x-ray findings of osteoarthritis, a 
noncompensable limitation of flexion, normal extension, and 
complaints of occasional locking; the knee is stable.  There 
is no evidence of removal of semilunar cartilage.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation greater than 
10 percent for service-connected left knee, status post 
surgery have not been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71, Diagnostic Codes (DC) 5003, 
5260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The CAVC has held 
that VCAA notice should be provided to a veteran before the 
initial RO decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If, however, VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In January 2002, April 2003, and November 2003 letters the RO 
informed the Veteran of the types of evidence needed to 
substantiate his claim and VA's duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the CAVC 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the CAVC held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Furthermore, assuming Dingess does require additional notice 
on the disability rating and effective date elements of his 
claim, the November 2003 letter advised the Veteran of the 
evidence needed to substantiate the claim for an increased 
rating.  Since the claim for an increased rating is being 
denied, any deficiency in notice on the effective date 
element of his claim is moot.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  It appears that obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Accordingly, we find that VA has satisfied 
its duty to assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The CAVC has 
held that such remands are to be avoided. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II. Factual Background

The Veteran's service treatment records show that he injured 
his left leg during active duty for training on June 11, 
1994.  Specifically, records show that the Veteran injured 
his left leg while dismounting from a 2 1/2 ton truck.  
According to the Veteran, he underwent left knee surgery 
sometime in 1994.  The Veteran submitted a claim for service 
connection for a left knee disorder in December 2001.  In 
response to this claim the RO obtained VA outpatient 
treatment reports dated from October 2000 through May 2007.  
The RO also afforded the Veteran VA examinations in June 2002 
and April 2007.  A review of this evidence is as follows.  

VA outpatient treatment records show that in August 2001 the 
Veteran complained of left knee pain that he rated a five to 
six out of 10 in intensity, swelling, and that his knee would 
be warm to the touch.  February 2002 x-rays of the Veteran's 
left knee suggested minimal medial joint space narrowing.  At 
a VA rheumatology consultation later in February 2002 the 
Veteran reported getting 80 percent better after his 1994 
left knee surgery but said that in the prior few years he had 
increased pain, swelling, and locking of the knee.  The 
Veteran had a range of motion of 0 to 120 degrees in the left 
knee, a small effusion most pronounced medially, and a 
positive McMurray's sign.  He was diagnosed with a probable 
chronic medial meniscal tear.

The Veteran complained of left knee pain at a July 2002 VA 
clinic appointment, was wearing a soft brace, had no 
effusion, and was taking Vicodin for the pain.  In October 
2002 the Veteran again complained of left knee pain and 
reported occasional swelling in the medial aspect and popping 
with walking some of the time.  There was no effusion, his 
range of motion was 0 to 130 degrees, and McMurray's sign was 
negative.  In March 2003 x-rays of the Veteran's left knee 
showed mild joint space narrowing in the left medial 
compartment, most likely due to mild osteoarthritis with no 
signs of joint effusion.  March 2004 x-rays of the left knee 
showed mild medial compartment narrowing.

An April 2004 magnetic resonance imaging (MRI) scan of the 
left knee showed a complex tear of the posterior horn of the 
meniscus and degenerative changes.  In August 2004 the 
Veteran underwent an arthroscopy of the left knee and the 
postoperative diagnosis was chondromalacia of the medial 
femoral condyle and the patella.

In October 2004 the Veteran reported at an orthopedic 
appointment that the pain had decreased in the left knee with 
no clicking sensation, although the knee was still "somewhat 
painful" and he was having difficulty ambulating.  Upon 
examination the Veteran had no effusion and 85 degrees of 
flexion.  The Veteran reported that his knee locked up and he 
fell in November 2004, and he said his knee was painful with 
a reduced range of motion.

The Veteran began using a medial unloading brace and in 
December 2004 he reported that he was not having locking of 
the knee.  Although the knee was improved he still had some 
discomfort.  The Veteran had been active and occasionally had 
swelling medially in the knee.  Upon examination the Veteran 
had a range of motion of 0 to 120 degrees with negative 
drawer sign, negative Lachman's with good medial/lateral 
stability, and medial joint line tenderness.

The Veteran was treated by a VA orthopedic surgeon in June 
2005 because he had started to have pain again in the left 
knee a month or two earlier.  The physician opined that the 
Veteran had arthritic changes in the knee and that he needed 
Hyalgan injections.  July 2005 x-rays showed mild compartment 
narrowing.

In September 2005 the Veteran went to a VA chronic pain 
rehabilitation clinic where he reported pain related to his 
knee.  The Veteran said that his left knee pain caused 
difficulty bending, his knee locked on occasion, and this had 
caused him to fall.  He constantly wore a brace and had 
swelling.  He rated his overall pain as 7 out of 10 on a good 
day, 9 out of 10 at its worst in the prior week, and 4 out of 
10 at its best in the prior week.  At a February 2006 visit 
to the clinic the Veteran said that he was hopeful and that 
he kept active but that he had given up "most enjoyable 
activities" due to the pain.

VA records show that the Veteran underwent his third of three 
Hyalgan injections in February 2006 and reported that he was 
20 percent better overall.  In May 2006 he reported that the 
knee pain had not improved but that the brace he wore was 
helpful.  In October 2006 the Veteran reported a minimal 
decline in pain in his left knee after the injections.

During an April 2007 VA examination the Veteran reported pain 
in his left knee on a daily basis with an average intensity 
of 6 out of 10 and flare-ups four times a week of 10 out of 
10 depending on activity.  There was occasional swelling and 
grinding noises in the knee, and it gave way once or twice 
every two months.  The Veteran wore a brace on the knee and 
it was tender medially, laterally, and in the mid patellar 
tendon.  The cruciate and collateral ligaments were stable 
and McMurray's sign and internal torsion were negative.  
Muscle strength was 5 out of 5.  There was no effusion or 
crepitation on active motion and the active range of motion 
was 0 to 75 degrees on initial flexion and 0 to 80 after 
repetition.  There was no fatigability.  The examiner 
reviewed the claims file and diagnosed the Veteran with three 
arthroscopies plus mild degenerative joint disease medially 
with a moderately severe functional impairment including 
incoordination and a mild limp on the left.



III. Decision

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case, service connection for left knee, status post 
surgery was granted in an August 2002 rating decision.  A 10 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5260.  However, DC 5260 requires flexion 
limited to 45 degrees for a 10 percent evaluation, and the 
Veteran's records show that he has never met this standard.  
Given that the Veteran has consistently had a noncompensable 
degree of limitation of flexion under 5260, it appears that 
the RO meant to rate him under DC 5003, which contemplates an 
otherwise noncompensable degree of limitation of motion 
verified by objective evidence of pain or other symptoms.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of 
appropriateness of a "staged" rating is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted, the Veteran's service-connected left knee 
disability may be rated as 10 percent under DC 5003, for 
degenerative arthritis with x-ray findings and a non- 
compensable limitation of flexion under the appropriate DC.  
Because the Veteran is receiving the highest disability 
rating available for his left knee under DC 5003, the Board 
will evaluate his left knee disability under all other 
potentially applicable diagnostic codes.

Under DC 5260, a noncompensable rating is warranted where 
flexion is limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.

In evaluating the Veteran's claim, the Board notes that 
during the April 2007 VA examination the Veteran's flexion 
was 75 degrees initially and was 80 degrees after repetition.  
Knee extension was 0.  A review of the record shows that he 
has consistently been reported with flexion greater than 60 
degrees and has not had any limitation in extension of the 
left knee.  Therefore, the Board finds that DCs 5260 and 5261 
do not provide compensable evaluations, much less evaluation 
in excess of 10 percent in this case.

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

In evaluating the Veteran's claim under DC 5257, the Board 
notes that during his April 2007 VA examination he reported 
his left knee giving way once or twice every two months.  On 
examination, however, there was no weakness and McMurray's 
sign was negative.  The Veteran reported in September 2005 
that his left knee caused him to fall.  In December 2004 he 
was found to have good lateral stability upon examination and 
in October 2002 McMurray's sign was negative.  Except for a 
positive McMurray's sign in February 2002, McMurray's sign 
has been consistently negative.  Based on the foregoing, the 
Board finds that there is not objective medical evidence that 
the Veteran's left knee disability causes any recurrent 
subluxation or lateral instability.  Thus, DC 5257 does not 
assist the Veteran in obtaining a higher disability rating.

Under DC 5258, a 20 percent rating is warranted where there 
is dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  In this case, 
the Board finds the Veteran's symptoms do not reach the level 
contemplated in DC 5258 to warrant a higher rating.  The VA 
examiner found in April 2007 that there was not any effusion 
in the Veteran's knees.  While the Veteran did have small 
effusion in February 2002, he did not have any upon 
examination in June 2002, October 2002 and October 2004.  In 
addition, March 2003 x-rays did not show any effusion.  X- 
rays consistently showed minimal medial joint space 
narrowing.  The record shows that the Veteran has experienced 
locking in his left knee but these episodes have not been 
frequent.  Dislocation of the semilunar cartilage has not 
been shown.  Thus, the Board finds DC 5258 does not assist 
the Veteran in obtaining a higher disability rating.

The Board has also considered DC 5259, which provides that 
symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating.  While, in its previous December 
2007 Board found that a separate compensable rating would not 
be appropriate under DC 5259 as this would be pyramiding, the 
Board now finds that a separate rating for symptomatic 
removal of the semilunar cartilage would not be appropriate 
as there is no evidence of removal of semilunar cartilage.  
While an April 2004 MRI scan of the left knee showed a 
complex tear of the posterior horn of the meniscus and 
degenerative changes, there is no indication that the Veteran 
has undergone a meniscectomy, or removal of the torn 
meniscus.  Furthermore, while VA outpatient treatment records 
show that the Veteran underwent arthroscopy in August 2004, a 
review of those records shows that this procedure did not 
result in the removal of any foreign bodies.  

The Board has also considered the Veteran's service-connected 
left knee disability under DCs 5256, 5262, and 5263; however, 
he has never been shown to have ankylosis of the left knee, 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, DCs 5256, 5262, and 5263 are not applicable in 
this case.

The CAVC has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment. 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the effects of pain reasonably shown to 
be due to the Veteran's service-connected left knee disorder 
are contemplated in the 10 percent rating assigned by the RO 
under DC 5010.  There is no indication that pain, due to 
disability of the left knee, has caused functional loss 
greater than that contemplated by the 10 percent evaluation 
assigned. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show, and the Veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his left knee disability, other than for 
his surgery for which he has been appropriately compensated.  
In sum, there is no indication in the record of such an 
unusual disability picture that application of regular 
schedular standards is impractical, especially in the absence 
of any allegation of marked interference with employment.  
The Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In summary, the Board concludes that an increase beyond a 10 
percent initial evaluation is not warranted for a left knee 
disorder, status post arthrotomy under any applicable DC 
during any time in the appeal period.  Staged rating is not 
appropriate.  The preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.


ORDER

An initial disability rating greater than 10 percent for a 
left knee disorder, status post arthrotomy, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


